Gould, Associate Justice.
The principal question in this case is as to the sufficiency of the following certificate to' the privy examination and acknowledgment of a married woman of her deed:
“The State oe Texas, i County of Galveston. >
Before me, William R. Johnson, a notary public for said county and State, at the city of Galveston, on this 11th day of April, 1872, personally came and appeared Francis Solyer and Caroline L. Solyer, his wife, to me well known, and severally acknowledged that they had executed and delivered the foregoing conveyance as their voluntary act and deed, for the purposes and considerations therein expressed; and the said Caroline L. Solyer, having been examined by me privily and apart from her said husband, and having the same fully explained to her, she, the said Caroline L. Solyer, declared that she had! willingly signed, sealed, and delivered the same, and that she wished not to retract it.
Given under my hand and impress of my official seal this, 11th day of April, 1872. T
W. R. Johnson,

Notary Public for Galveston Co.‘,r

On the authority of Belcher v. Weaver, 46 Tex., 294, we *568hold that this certifícate shows substantially that Mrs.. Solyer, in her privy examination, acknowledged the deed as her act, and that the requisites of the statute then in force had been complied with. (Paschal’s Dig., art. 1003.)
[Opinion delivered February 17, 1880.]
If, notwithstanding her privy examination and acknowledgment, Mrs. Solyer did not execute the deed willingly, there was no evidence whatever tending to charge Girardin or Eomauet with notice of the fact, or of any defect in the delivery of the deed. The evidence shows that the object of the conveyance by Solyer and wife to their son was to enable Sol-yer to borrow money on the security of the lot, and it fails to show that Girardin or Eomanot had any notice that Mrs. Sol-yer objected, or had any right to object, to the deed of trust.
There was no error in the charge of the court as to the validity of the deed, nor in the failure to submit to the jury issues as to which there was no evidence affecting the plaintiff'.
The court, by reason of various public acts, judicially knew that the city of Galveston was in the county of the same name in the State of Texas. Even were it otherwise, it was too late to ■object that the suit did not appear to be brought in the county where the lot was, and the charge asked on that subject was ■rightly refused.
We find no error in the proceedings of the court below, and •the judgment is accordingly affirmed.
Affirmed.